NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ROGER TUDOR,
Petitioner,
V.
DEPARTMENT OF THE TREASURY,
ResponcZent. `
2009-3237
Petition for review of the Merit Systerns Protecti0n
Board in DA0752080172-I-1.
ON MOTION
ORDER
Up0n consideration of R0ger Tudor’s motion for leave
to file a supplemental appendix,
IT ls ORDERED THAT:
The motion is granted If the supplemental appendix
has not already been iiled, it is due within 14 days of the
date of filing of this order.

TUDOR V. TREASURY
2
FOR THE CoURT
NOV 3 2010 /swan H0rba1y
Date J an Horbaly
cc: LaWrence A. Berger, Esq.
S
MattheW H. S0loms0n, Esq.
Clerk
l ED
u.s.couRf lF PanLs F0R
THE FE0¢?RAiPclRcu\T
NOV 03 2010
.lAN HORBAL¥
CLERK